7 So. 3d 1128 (2009)
Larry Gene WILLIAMS, Husband, Appellant,
v.
Wanda Elaine WILLIAMS, Wife, Appellee.
No. 1D08-4470.
District Court of Appeal of Florida, First District.
February 24, 2009.
Rehearing Denied April 23, 2009.
Lynn W. Martin, Jacksonville, for Appellant.
J. Nickolas Alexander, Jr., Orange Park, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of September 17, 2008, the Court has determined that its jurisdiction was not timely invoked. Fla. R.App. P. 9.110(b). Accordingly, the appeal is hereby DISMISSED. Cf. Snelson *1129 v. Snelson, 440 So. 2d 477 (Fla. 5th DCA 1983).
VAN NORTWICK, PADOVANO, and CLARK, JJ., concur.